DETAILED ACTION

Acknowledgements
This Office Action is in response to Applicant’s response/application filed on 05/18/2020.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 18-24 and 26-27 are currently pending and have been examined.
Claims 1-17 and 25 have been canceled.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

As per claims 18-20 and 26-27, the claimed invention is directed to an abstract idea without significantly more because:
•           Claim 18 recites:
            generating, by a server, first transaction information, the first transaction information used to indicate that a first participant has obtained control permission, the first transaction information comprising information about the first participant and first data that comprises information about a second participant, 
and the control permission is permission to control a target device; 
           sending, by the server, the first transaction information to a [database] blockchain; 
           generating, when the control permission is revoked, second transaction information by the server, the second transaction information comprising second data, and there is a correspondence between the second data and the first data; and 
          sending, by the server, the second transaction information to the [database] blockchain, wherein the second transaction information is used to indicate that the control permission on the target device has been revoked, and that the control permission has been revoked is used to instruct the target device to reject control over the target device by the first participant.
•             Under Step 1 of the Section 101 analysis, the claim(s) is/are directed to a method, which are statutory categories of invention.
•             Under Step 2A Prong One of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the claimed invention as drafted includes language (see underlined language above) that recites an abstract idea of generating transaction information regarding control permissions of a target device, and transmitting the generated transaction information to a database (a certain method of organizing human activity such as a commercial or legal interactions, e.g. sales activities or behaviors) but for the recitation of additional claim elements, because it is common in sales activities to generate transactions, such as a contract document, to indicate a control permission of a target device, such as a rental car, and transmit the generated transaction to a database for storing and analysis. Claim 26 recites similar abstract idea. That is, other than reciting “server”, “blockchain”, “target device”, “memory”, “transceiver”, “processor”, and “bus system”, nothing in the claim precludes the language from being considered as performed by a person. For example, a person is capable of generating a first transaction information, the first transaction information used to indicate that a 
•             A similar analysis can be applied to dependent claims 19-20, and 27 which further recite extra abstract idea of determining authorization information as permission X (a mental process such as a concept performed in the human mind, e.g. an observation, evaluation, judgment, opinion) but for the recitation of additional claim elements, because a human can determine authorization information as permission X in the mind.        
•             Under Step 2A Prong Two of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the additional claim element(s), considered individually, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The additional claim elements(s) merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. For example, the additional elements of “server”, “target device”, “memory”, “transceiver”, “processor”, and “bus system” merely use a generic computer device and generic computer components as a tool to perform an abstract idea. Furthermore, the 
•             A similar analysis can be applied to dependent claims 19-20 and 27, which do not include extra additional claim elements other than the additional elements recited in the independent claims. 
•             Under Step 2A Prong Two, the additional claim element(s), considered in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The combination of elements is no more than the sum of their parts. Unlike the eligible claims in Diehr and Bascom, in which the elements limiting the exception taken together improve a technical field, the instant claim lacks an improvement to the functioning of a computer or to any other technology or technical field.
•             Under Step 2B, the additional claim element(s), considered individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself for similar reasons outlined under Step 2A Prong Two. Therefore, claims 1 and 12-20 are rejected under 35 U.S.C. §101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-22, and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mills (WO 2018056445).
Regarding claim(s) 18, Mills discloses:
          generating, by a server, first transaction information, the first transaction information used to indicate that a first participant has obtained control permission, the first transaction information comprising information about the first participant and first data that comprises information about a second participant, and the control permission is permission to control a target device (By disclosing, “the information managing unit 944 may manage a private key of each user. In this case, the information managing unit 944 may utilize a private key of each user to generate transaction data. For example, upon reception of detail information from the user terminal 920 of User A, the information managing unit 944 may utilize a private key of User A to generate transaction data including 
            sending, by the server, the first transaction information to a blockchain  (By disclosing, “the information managing unit 944 may utilize a private key of each user to generate transaction data. For example, upon reception of detail information from the user terminal 920 of User A, the information managing unit 944 may utilize a private key of User A to generate transaction data including encoded data of the detail information. The information managing unit 944 may register the generate transaction data in the distributed ledger managing system 110” ([0170] and Fig. 9 of Mills);         
            generating, when the control permission is revoked, second transaction information by the server, the second transaction information comprising second data, and there is a correspondence between the second data and the first data (By disclosing, when the right of the object 20 is transferred from a first user to a  and 
           sending, by the server, the second transaction information to the blockchain, wherein the second transaction information is used to indicate that the control permission on the target device has been revoked, and that the control permission has been revoked is used to instruct the target device to reject control over the target device by the first participant (By disclosing, “The information managing unit 944 may register the generate transaction data in the distributed ledger managing system 110” ([0170] and Fig. 9 of Mills); “The data table 700 shows one embodiment in which information stored as a blockchain in the distributed ledger managing system 110 is expressed in a table format.”; the data table includes the first transaction (such as transaction T2) and the second transaction (such as transaction T3); the transaction T3 indicates that the right of the object 20 is transferred from seller Y to user A, which means the right of seller Y is revoked ([0127]-[0128] and Fig. 7 of Mills); and “In the present embodiment, upon reception of a command from the user terminal 920, the object 930 accesses the distributed ledger managing system 110 to judge whether or not User A is entitled or authorized to execute the command. …. On the other hand, if having determined that User A is not entitled or authorized to execute the command, the object 930 discards the command from the user terminal 920” ([0150] of Mills)).  

Regarding claim(s) 19, Mills discloses:
          determining, by the server, authorization information as permission X, wherein the authorization information corresponds to the control permission (By disclosing, “the information managing unit 944 may manage a private key of each user. In this case, the information managing unit 944 may utilize a private key of each user to generate transaction data. For example, upon reception of detail information from the user terminal 920 of User A, the information managing unit 944 may utilize a private key of User A to generate transaction data including encoded data of the detail information.” ([0170] and Fig. 9 of Mills); “User identification information of a user who is a successor in a right variation corresponding to each piece of transaction data is recorded in the successor user ID 706. Examples of the user identification information may include a user name, a user account name, a user address, a user private key and other user identification information” ([0128] and Fig. 7 of Mills)) (Note: the “private key” in the prior art can be the “authorization information” in the claim); and
          using, by the server, a target value in the first transaction information to represent the permission X, and generating the first transaction information that carries the permission X (By disclosing,  “User identification information of a user who is a successor in a right variation corresponding to each piece of transaction data is recorded in the successor user ID 706. Examples of the user identification information may include a user name, a user account name, a user address, a .  

Regarding claim(s) 20, Mills discloses:
         wherein the second participant comprises: a target account of the server, wherein the target account is controlled by the server (By disclosing, “User identification information of a user who is a successee in a right variation corresponding to each piece of transaction data is recorded in the successee user ID 704…User identification information of a user who is a successor in a right variation corresponding to each piece of transaction data is recorded in the successor user ID 706. Examples of the user identification information may include a user name, a user account name, a user address, a user private key and other user identification information” ([0128] of Mills);  “the right managing server 940 as a service provider to manage the escrow service stores a private key 2124” ([0216] and Fig. 15 of Mills);  “if an escrow service is realized, the transaction data 500 has stored in its code storing region: … (iii) a code for causing a computer to execute a process of transferring the property right of an object from a seller of the object to an escrow service provider, (iv) a code for causing a computer to execute a process of transferring the property right of an object from an escrow service provider to a purchaser of the object, (v) a code for 

Regarding claim(s) 21, Mills discloses:
          when a target device detects second transaction information in a blockchain, determining, by the target device based on the second transaction information, that control permission has been revoked, wherein the second transaction information comprises second data, there is a correspondence between the second data and first data that comprises information about a second participant, and the control permission is permission to control the target device (Note: this limitation has no patentable weight because “[t]he broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed ; 
           determining, by the target device, a first participant in first transaction information obtained from the blockchain, wherein the first transaction information comprises the first data and information about the first participant, the first transaction information is used to indicate that the first participant has obtained the control permission, and the first transaction information is generated by the server (By disclosing, “As a response to a request from the object 930, the distributed ledger managing system 110 transmits, to the object 930, information extracted from a blockchain”, and the information includes a first participant who has the right to control the object 930 ([0206], [0128] and Fig. 13 of Mills); and “the information managing unit 944 may manage a private key of each user. In this case, the information managing unit 944 may utilize a private key of each user to generate transaction data. For example, upon reception of detail information from the user terminal 920 of User A, the information managing unit 944 may utilize a private key of User A to generate transaction data including encoded data of the detail information. The information managing unit 944 may  and 
          rejecting, by the target device, control over the target device by the first participant (By disclosing, “In the present embodiment, upon reception of a command from the user terminal 920, the object 930 accesses the distributed ledger managing system 110 to judge whether or not User A is entitled or authorized to execute the command. …. On the other hand, if having determined that User A is not entitled or authorized to execute the command, the object 930 discards the command from the user terminal 920” ([0150] of Mills)).  

Regarding claim(s) 22, Mills discloses:
          receiving, by the target device from the blockchain, the first transaction information sent by the server (By disclosing, “the information managing unit 944 may utilize a private key of User A to generate transaction data including encoded data of the detail information. The information managing unit 944 may register the generate transaction data in the distributed ledger managing system 110” ([0170] and Fig. 9 of Mills); “As a response to a request from the object 930, the distributed ledger managing system 110 transmits, to the object 930, information extracted from a blockchain” ([0206] of Mills)); 
          verifying, by the target device, the control permission based on the first transaction information (By disclosing, “At S1316, the communication control unit 1122 of the object 930 receives a response from the right managing server 940 ; 
           determining, by the target device, that verifying the control permission succeeds (By disclosing, “The function control unit 1126 judges whether or not User A is entitled or authorized to execute a command to the object 930 based on an extraction result received from the right managing server 940 or the distributed ledger managing system 110 and user identification information of User A received from the user terminal 920”; and “If it is judged that User A is entitled or authorized to execute a command to the object 930, the function control unit 1126 causes the command executing unit 1128 to execute a process corresponding to the above-mentioned command” ([0208]-[0209] of Mills)); and 
          accepting, by the target device, control over the target device by the first participant (By disclosing, “According to the present embodiment, first, at S1302, the I/O unit 620 of the user terminal 920 accepts an input from User A. The above-mentioned input may be an instruction concerning manipulation of the object 930” ([0203] of Mills); and “If it is judged that User A is entitled or authorized to execute a command to the object 930, the function control unit .  

Regarding claim(s) 26, Mills discloses:
          A target device, comprising a memory ([0047]-[0049], Fig. 1 element 30, and Fig. 11 of Mills), 
          a transceiver ([0047]-[0049], [0174]-[0175], and Fig. 11 element 1110 of Mills), 
          a processor ([0047]-[0049] of Mills), and 
          a bus system, wherein the memory is configured to store a program and an instruction ([0047]-[0049] of Mills); 
           the transceiver is configured to send or receive information under control of the processor (By disclosing, “the I/O unit 1110 accepts an input to the object 930. … the I/O unit 1110 outputs information from the object 930” ([0175], [0047]-[0049] and Fig. 11 of Mills)); 
           the processor is configured to execute the program in the memory ([0047]-[0049] of Mills); and
           the bus system is configured to connect the memory, the transceiver, and the processor, so that the memory, the transceiver, and the processor communicate with each other ([0047]-[0049] of Mills), wherein the processor is configured to invoke the program and the instruction in the memory to perform a method comprising: 
           generating, by the processor, first transaction information, the first transaction information used to indicate that a first participant has obtained control permission, the first transaction information comprising information about the first participant and first data that comprises information about a second participant, and the control permission is permission to5U.S. Patent Application Serial No. 16/491,319 Attorney Docket No. 13210004USSecond Preliminary Amendmentcontrol a target device (By disclosing, “the computer of the object 930 uses the private key 932 to create transaction data indicating a right variation concerning the object 930, and registers the transaction data in the distributed ledger managing system 110.” ([0141] of Mills); “the transaction data including a “successor 706” (first participant), a “successee 704” (second participant), and “A right ID of a right expressed by each piece of transaction data is recorded in the right ID 708. The right ID may be information for identifying an object of the right, or may be information for identifying an object of the right and the type of the right” ([0127]-[0128] and Fig. 7 of Mills)); 
          sending, by the transceiver, the first transaction information to a blockchain (By disclosing, “the I/O unit 1110 outputs information from the object 930” ([0175] of Mills)); “the computer of the object 930 uses the private key 932 to create transaction data indicating a right variation concerning the object 930, and registers the transaction data in the distributed ledger managing system 110.” ([0141] of Mills)); 
           generating, when the control permission is revoked, second transaction information by the processor, the second transaction information comprising second data, and there is a correspondence between the second data and the first data (By disclosing, “the computer of the object 930 uses the private key 932 to create transaction data indicating a right variation concerning the object 930, and registers the transaction data in the distributed ledger managing system 110.” ([0141] of Mills); when the right of the object 20 is transferred from a first user to a second user, a new transaction is generated; and the second data includes “successee” information which is also included in the first data as “successor” ([0170], [0127]-[0128] and Fig. 7 of Mills)); and 
           sending, by the transceiver, the second transaction information to the blockchain, wherein the second transaction information is used to indicate that the control permission on the target device has been revoked, and that the control permission has been revoked is used to instruct the target device to reject control over the target device by the first participant (By disclosing, “the I/O unit 1110 outputs information from the object 930” ([0175] of Mills)); “the computer of the object 930 uses the private key 932 to create transaction data indicating a right variation concerning the object 930, and registers the transaction data in the distributed ledger managing system 110.” ([0141] of Mills); “The data table 700 shows one embodiment in which information stored as a blockchain in the distributed ledger managing system 110 is expressed in a table format”; the data table includes the first transaction (such as transaction T2) and the second transaction (such as transaction T3); the transaction T3 indicates that the right of the object 20 is transferred from seller Y to user A, which means the right of . 












Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills (WO 2018056445), in view of Langschaedel (US 20150262176).
Regarding claim(s) 23, Mills does not disclose:
           periodically checking, by the target device, whether the second transaction exists in the blockchain; and 
           if the second transaction exists in the blockchain, performing, by the target device, a step to be performed when the second transaction information is detected.  
           However, Langschaedel teaches:
           periodically checking, by the target device, whether the second transaction exists in the blockchain (By disclosing, “The block chain checker 567, at 570, periodically checks the block chain. For purposes of this discussion, the block chain checker 567 checks the block chain to determine whether there are any new transactions for the bitcoin addresses 502 and 510 stored in association with the button ID 460” ([0201] of Langschaedel)); and 
           if the second transaction exists in the blockchain, performing, by the target device, a step to be performed when the second transaction information is detected (By disclosing, “The block chain checker 567, at 570, periodically checks the block chain. For purposes of this discussion, the block chain checker 567 checks the block chain to determine whether there are any new transactions for the bitcoin addresses 502 and 510 stored in association with the button ID 460. If the blockchain checker 567 finds any further transactions, the block chain checker 567 notifies the bit updater 568.” ([0201] of Langschaedel)). 
            Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Mills in view of Langschaedel to include techniques of periodically checking, by the target device, whether the second transaction exists in the blockchain; and if the second transaction exists in the blockchain, performing, by the target device, a step to be performed when the second transaction information is detected. Doing so would result in an improved invention because this would allow the target device update the status of the control permission as soon as the permission changes, thus improving the efficiency of the claimed invention.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills (WO 2018056445), in view of Lu (US 20170180128).
Regarding claim 24, Mills does not disclose:
          receiving, by the target device, a transaction ID, of the first transaction information, sent by the first participant; and 
          receiving, by the target device from the blockchain based on the transaction ID, the first transaction information sent by the server.  
         However, Lu teaches:
           receiving, by the target device, a transaction ID, of the first transaction information, sent by the first participant (By disclosing, “The verifier device is configured to receive a message from a user device of the user, said message comprising a transaction identifier and a user public key allocated to the user” ([0019] of Lu)); and 
          receiving, by the target device from the blockchain based on the transaction ID, the first transaction information sent by the server (By disclosing, .  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Mills in view of Lu to include techniques of receiving, by the target device, a transaction ID, of the first transaction information, sent by the first participant; and receiving, by the target device from the blockchain based on the transaction ID, the first transaction information sent by the server. Doing so would result in an improved invention because this would allow the target device retrieve the right transaction from the blockchain by using the transaction identifier, thus improving the efficiency and clarity of the claimed invention.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills (WO 2018056445), in view of Langschaedel (US 20150262176), and further in view of Lu (US 20170180128).
Regarding claim 27, Mills does not disclose:
          receiving, by the target device, a transaction ID, of the first transaction information, sent by the first participant; and 
          receiving, by the target device from the blockchain based on the transaction ID, the first transaction information sent by the server.  
          However, Lu teaches:
          receiving, by the target device, a transaction ID, of the first transaction information, sent by the first participant (By disclosing, “The verifier device is configured to receive a message from a user device of the user, said message comprising a transaction identifier and a user public key allocated to the user” ([0019] of Lu)); and 
          receiving, by the target device from the blockchain based on the transaction ID, the first transaction information sent by the server (By disclosing, “The verifier device is configured to receive a message from a user device of the user, said message comprising a transaction identifier and a user public key allocated to the user. The verifier device is configured to retrieve a block chain transaction comprising an issuer signature from a block chain using the transaction identifier and to verify the transaction” ([0019] of Lu)).  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Mills in view of Lu to include techniques of receiving, by the target device, a transaction ID, of the first transaction information, sent by the first participant; and receiving, by the target device from the blockchain based on the transaction ID, the first transaction information sent by the server. Doing so would result in an improved invention because this would allow the target device retrieve the right transaction .



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170346830 to Goldfarb for disclosing processing, with a permission-management application requests to manage permissions of one or more users to access resources with client computing devices.
US 20180302222 to Agrawal for disclosing access control in distributed blockchain-based internet of things network.
US 20190020648 to Haque for disclosing managing device association and access.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642. The examiner can normally be reached Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUAN ZHANG/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAY HUANG/Primary Examiner, Art Unit 3685